Title: From George Washington to James Clinton, 25 June 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters New Windsor 25th June 1781.
                        
                        In a conference this day with the Governor—the Lieut. Governor—Genl Schuyler and Genl Ten Brock it has been
                            determined that the Continental Regiments shall be withdrawn from the Northward as soon as a suitable number of Militia
                            shall be sent in to relieve them. I have in consequence directed 600 men from the Counties of Hampshire and Berkshire to
                            rendezvous at Albany. As they arrive you will dispose of them in the following proportions. 2/3 to Saratoga and 1/3 to the
                            Mohawk River to be under the command of Colo. Willet. I have written to General Starke to repair immediately to Albany and
                            to relieve you. You will therefore as I have before directed hold all the Continental Troops (the Artillery excepted) in
                            the most perfect readiness to move whenever the Militia have come in, and should General Starke have arrived by that time,
                            you will come down yourself with the troops—If he should not, you will forward the troops and wait his arrival.
                        It is not my wish at present to draw off the regular troops untill the Militia have come in, but
                            circumstances may render it necessary. You will therefore keep them ready to move at a moments warning.
                        The inclosed for General Fellows requests him to send in the Militia, you will therefore forward it to him
                            with the greatest dispatch. I am Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    